DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Amendment
Claims 1-6, 10, 19, 25-28, and 78-79 were rejected in Office Action mailed on 07/26/2021.
Applicant filed a response, amended claim 1 and cancelled claim 5. Claims 7-9, 29-77 and 80 were previously cancelled.
Claims 1-4, 6, 10-28, and 78-79 are currently pending in the application, of claims 11-18 and 20-24 were withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the groups of species, as set forth in the Office action mailed on 04/27/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/27/2021 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4, 6, 10-28, and 78-79 are allowed over the “closest” prior art of record Su et al. (U.S. Patent Application Publication 2020/0006796) and Horne et al. (U.S. Patent Application Publication 2013/0011704).
The following is an examiner’s statement of reasons for allowance: Applicant arguments from 09/27/2021 are persuasive. In particular, the prior art, taken alone or in combination, does not teach or fairly suggests the specifics of wherein neither of the positive electrolyte reservoir nor the negative electrolyte reservoir of the redox battery cell is connected to a separate electrolyte tank storing a respective one of the first or second electrolytes; and a pressure relieving structure comprising a pressure relief conduit directly connecting the positive electrolyte reservoir and the negative electrolyte reservoir, wherein the pressure relieving structure is con figured to reduce or at least partly prevent a pressure buildup in one or both of the positive electrolyte reservoir and the negative electrode reservoir during operation by controllably mixing the first and second electrolytes. As such, it would not have been obvious to modify or combine Su and arrive at the presently claimed invention.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723